[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: REQUEST FOR TEMPORARY INJUNCTION
The plaintiffs have failed to show irreparable injury to sustain the granting of a temporary injunction. The plaintiffs have adequate remedies at law to address their claims of inappropriate rejection from membership in the Fairfield County Football Association and any resulting loss of income.
The pleadings shall be closed and the case shall proceed to trial forthwith.
COPPETO, J.